[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                             No. 08-14817                       MAR 16, 2009
                         Non-Argument Calendar                THOMAS K. KAHN
                                                                  CLERK
                       ________________________

                        Agency No. A98-566-079

YING LIN,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (March 16, 2009)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:
      In this case, the Board of Immigration Appeals (“BIA”) affirmed the

decision of the Immigration Judge (“IJ”) ordering the removal of petitioner Ying

Lin and dismissed her appeal. She now petition’s this court for review. Her

petition questions whether substantial evidence supports the BIA’s decisions that

she failed to make out a case for asylum, withholding of removal under the

Immigration and Nationality Act (“INA”), and protection under the U.N.

Convention Against Torture (“CAT”).

      Lin is a native and citizen of China. She arrived in the United States on

January 31, 2005 at the Claexico, California port of entry without valid entry

documents and was immediately taken into custody. She expressed a fear of

returning to China, so, on May 4, 2005, an asylum officer interviewed her. The

officer found that she had a credible fear of persecution. The same day, the

Department of Homeland Security (“DHS”) issued a Notice to Appear, charging

Lin with removability under the INA. On May 17, 2005, she appeared for a master

calendar hearing, conceded her removability, and asked for asylum, withholding of

removal under the INA and CAT protection. On June 7, 2006, she filed a formal

applications for such relief.

      An IJ considered the merits of Lin’s applications at a hearing convened on

August 21, 2006. The IJ described the events providing the basis of Lin’s

applications, as reflected in Lin’s testimony, as follows:
                                           2
        [Lin’s] applications are based on a strange situation that occurred in
      her household [in June 2004]. Her mother . . . became addicted to
      gambling and ran up a debt of []30,000 yuan to the casino owner who
      happened to also be a police officer and the brother of some official of
      some importance. This casino owner was known as Brother Nine. . . .

        When the mother didn’t pay the gambling debt, Brother Nine brought four
      of his thugs to the family house. . . . The thugs knocked the furniture
      around, broke things, and . . . threatened generally. They also warned
      [Lin’s] parents that the interest rate would be extortionate and it would very
      quickly amount to a huge sum. When the parents said that they could not
      pay the money Brother Nine noticed [Lin] and stated is that your daughter?
      When . . . told that she was . . . he said . . . I’ll forget the debt if you’ll let
      me marry her.

         The parents said that was acceptable to them and they didn’t much
      care that [Lin] didn’t want to do it. She . . . consider[ed Brother Nine]
      to be a thug. . . . [Brother Nine] couldn’t marry her right away
      because the marriage age in that province was 22 and she was not 22
      at the time. . . . In August of 2004, Brother Nine came to the house
      when [Lin] was there alone . . . and tried to rape [her]. . . [She] was
      able to fight him off. She pulled a pair of scissors and threatened to
      kill herself and . . . he backed off. But he still did want to marry her.

        [Lin] reported this incident to the police. [They refused to] help . . .
      and also advised her that [Brother Nine] would be a good person to
      marry because he was important and wealthy. She, also, talked to . . .
      her father’s uncle . . . the elder in the family. He . . . made
      arrangements with a snakehead . . . to smuggle her to the United
      States.

      The snakehead was successful. At the time of the hearing, Lin was residing

with a cousin in Claremont, Florida.

      The IJ denied the applications for asylum, withholding of removal, and CAT

protection and ordered her removal. He found Lin’s testimony credible, but

                                            3
concluded that the harm Lin had experienced or would experience if returned to

China did not involve a protected ground. Rather, the harm was “entirely a

personal matter between her, her family and . . . Brother Nine.” The IJ

acknowledged that Lin claimed to be a member of a particular social group

consisting of “lower class women or women in a rural area or women who were

not treated well by their families,” but held that Lin was not a “refugee” under the

INA because the INA did not recognize a protected ground membership in such a

social group. Accordingly, Lin had not demonstrated a nexus between the harm

she feared and a protected ground and thus was not entitled to asylum or

withholding of removal.

      The IJ denied Lin’s application for CAT relief because, in the IJ’s view,

involuntary marriage could not, standing alone, constitute torture. Moreover, even

though Lin asserted that Brother Nine and his brother had power beyond their

province, an assertion she could not know to be true, the IJ found that it was

extremely unlikely that Brother Nine would have the ability to harm her

throughout China; she could escape from him by relocating inside China.

      Lin appealed the IJ’s order of removal to the BIA, and on July 29, 2008, it

adopted and affirmed the IJ’s decision. She thereafter filed the petition now before

us.



                                          4
      In her brief, Lin argues that the IJ erred in finding that she did not belong to

a particular social group. She asserts that she was raped and forced to flee China to

avoid forced marriage on account of her membership in the group of “unmarried

women in a lower social class or in a rural area.” Although her encounter with

Brother Nine was the result of an unpaid gambling debt, Brother Nine would not

have targeted her unless she was a single, rural woman without the ability to

protect herself. She therefore describes her case as a “mixed motive” case.

      We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th

Cir. 2007). In that case, we review the IJ’s decision as well. Id. Here, because the

BIA expressly adopted the IJ’s decision, we review the decisions of both the IJ and

the BIA.

      We review the IJ’s factual determinations under the substantial evidence

test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal

quotations and citations omitted). We must “affirm the [IJ’s] decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (internal quotations omitted). Under this test, we view “the record evidence

in the light most favorable to the [IJ’s] decision and draw all reasonable inferences

in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.
                                           5
2004) (en banc). Accordingly, to reverse the IJ’s decision, we “must find that the

record not only supports the [decision], but compels it.” Ruiz, 479 F.3d at 765

(internal quotations omitted).

      The Secretary of DHS has discretion to grant asylum if the alien meets the

definition of “refugee,” as defined by 8 U.S.C. § 1101(a)(42)(A). 8 U.S.C.

§ 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality,
      or, in the case of a person having no nationality, is outside any
      country in which such person last habitually resided, and who is
      unable or unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory ‘‘refugee’’ status, and thereby establishing asylum eligibility. Al Najjar,

257 F.3d at 1284. “To establish asylum [eligibility] based on past persecution, the

applicant must prove (1) that she was persecuted, and (2) that the persecution was

on account of a protected ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236

(11th Cir.2006). “To establish eligibility for asylum based on a well-founded fear

of future persecution, the applicant must prove (1) a subjectively genuine and

objectively reasonable fear of persecution that is (2) on account of a protected

ground.” Id. (internal and quotation marks omitted). A showing of past

                                           6
persecution creates a rebuttable presumption of a well-founded fear of future

persecution. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

      To qualify for withholding of removal, an alien must show that if returned to

her country, the alien’s life or freedom would be threatened on account of race,

religion, nationality, membership in a particular social group, or political opinion.

INA § 241(b)(3); 8 U.S.C. § 1231(b)(3). If, as here, the alien is unable to meet the

standard of proof for asylum, she is generally precluded from qualifying for

withholding of removal. Al Najjar, 257 F.3d at 1292-93.

      To qualify for CAT relief, an applicant must meet standards more stringent

than those for asylum eligibility. Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d

884, 891 (11th Cir. 2007). The applicant carries the burden of proof to establish

“that it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.” Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d

1223, 1239 (11th Cir. 2007) (quoting 8 C.F.R. § 208.16(c)(2)) (internal quotations

omitted).

      We conclude that substantial evidence supports the IJ’s finding, adopted by

the BIA, that a nexus did not exist between the attempted involuntary marriage and

rape and a protected ground, in that the testimony Lin gave did not show that she

had been targeted on account of her membership in a particular social group. The

involuntary marriage was for no reason other than repayment of her mother’s
                                           7
gambling debt. As for Lin’s application for CAT relief, Lin’s statements in her

asylum application and at the removal hearing demonstrate that she could safely

relocate within China.

      PETITION DENIED.




                                         8